Exhibit 10.15

 

SOUTHWEST GAS CORPORATION

SERVICE AGREEMENT

TRANSPORTATION OF CUSTOMER SECURED NATURAL GAS

 

This is an AGREEMENT made and entered into as of the 2nd day of October, 2014 by
and between SOUTHWEST GAS CORPORATION, a California corporation (the “Utility’)
and ENVIRONMENTAL ALTERNATIVE FUELS, LLC, a Delaware limited liability
corporation (the “Customer’) (each referred to individually as a “Party” and
collectively as the “Parties”).

 

The Utility’s Arizona Gas Tariff (“Tariff’) as authorized by and on file with
the Arizona Corporation Commission shall apply to the transaction to be
performed hereunder, and is hereby incorporated by reference into this
Agreement. Nothing in this Agreement shall be construed in any manner as
limiting or modifying the rights or obligations of either Party under the
Utility’s Tariff. This Agreement, all terms and provisions contained or
incorporated herein, and the respective obligations of the Parties hereunder are
further subject to all valid laws, orders, rules, and regulations of duly
constituted authorities having jurisdiction over the subject matter of this
Agreement. This Agreement shall at all times be subject to such changes or
modifications by the Arizona Corporation Commission as it may from time to time
direct in the exercise of its jurisdiction.

 

In consideration of the mutual covenants and agreements as herein set forth, the
Utility and the Customer agree as follows:

 

Article I – GAS TO BE TRANSPORTED

 

Subject to the terms, conditions and limitations hereof, the Utility agrees to
receive from the Customer, or for the Customer’s account, at an interconnection
between the Utility and El Paso Natural Gas Company, for transportation, a daily
quantity of natural gas. At the Customer’s request, the Utility shall thereupon
transport the equivalent quantity of gas through its pipeline system, and
deliver the equivalent quantity to the Customer or for the account of the
Customer at the Delivery Point(s) as shown on Exhibit A. The Utility shall not
be obligated to receive and/or transport quantities of gas in excess of the
Delivery Pressure, Maximum Flow Rate and Maximum Daily Quantity set forth in
Exhibit A.

 

Article II – TRANSPORTATION RATES

 

The transportation rates to be charged pursuant to the Tariff (currently Rate
Schedule No. T-1) are set forth in Exhibit A. The Customer agrees to pay the
Utility for all natural gas transportation service rendered under the terms of
this Agreement in accordance with the Utility’s Tariff. In the event the Parties
are unable to resolve a billing dispute, the Parties agree that they will adhere
to the billing dispute protocol set forth in the Tariff prior to seeking any
other remedy.

 

Article III – TERM OF AGREEMENT

 

This Agreement shall become effective on November 1, 2014 and shall continue in
effect for a primary term of one (I) year up to and including October 31, 2015;
and from month to month thereafter, subject, however, to termination at
expiration of said primary term or upon the first day of any calendar month
thereafter by either Party providing thirty (30) days written notice to the
other.

 



 

 

 

Article IV – NOTICES

 

Unless herein provided to the contrary, any notice called for in this Agreement
shall be in writing and shall be considered as having been given if sent
personally, by certified mail with all postage and charges prepaid, or by
facsimile to either Customer or Utility at the place designated below. Routine
communications shall be considered as having been given when sent by regular
mail or email. Unless changed, the addresses of the Parties are as follows:

 

SOUTHWEST GAS CORPORATION

 

Attn: Key Account Management LVB-I06

P.O. Box 98510 

Las Vegas. NV 89193-8510 

Ph. No. 702-364-3063 

Fax No. 702-365-5904 

Email:   KeyAccountManagement@swgas.com

ENVIRONMENTAL ALTERNATIVE FUELS, LLC

 

Attn: Damon Cuzick 

9899 W. Roosevelt Street 

Tolleson. AZ 85353 

Ph. No. 623-907-6626 

Fax No. 623-907-6400 

Email: dc@fswaz.com

 

Either Party may change its address at any time upon written notice to the
other.

 

Article V – OTHER OPERATING PROVISIONS

 

A. MEASUREMENT

 

Pursuant to the Tariff, for each meter location at which the Customer desires to
receive transportation service, the Customer shall have hourly flow measurement,
recording and communication equipment installed at the Customer’s expense. The
Utility is not obligated to begin transportation service until the appropriate
measurement equipment is installed and operating to Utility’s satisfaction.

 

For meters outfitted with telemetering equipment, the Utility will provide a
means by which the Customer may obtain gas volumes and flow data (Utility
electronic bulletin board. internet web site or other future approved electronic
access options) the use of which shall be restricted as follows:

 

The Customer agrees that the volume and flow data provided by the Utility shall
be used for informational purposes only and shall not under any circumstances be
used for process control of any kind. The Utility makes no guarantees or
warranties as to the quality, accuracy and/or reliability of the information
provided. The Customer agrees to waive any liability that the Utility, its
directors, officers, employees and agents may have related to all loss or damage
incurred by the Customer arising out of or in any manner connected with the
Customer’s use of volume and flow data provided hereunder. In addition, the
Customer agrees to indemnify and hold harmless the Utility, its directors,
officers, employees and agents against any and all loss or damage incurred by
any agent and/or independent contractor of the Customer arising out of or in any
manner connected with the use of volume and flow data provided hereunder. The
Customer further acknowledges that the volume and flow data received may differ
from the billing invoice due to periodic maintenance interruptions or other
causes.

 



 - 2 - 

 

 

B. CONFIDENTIALITY

 

Neither Utility nor Customer, nor their respective affiliates, directors,
officers, employees, agents or permitted assignees shall disclose to any third
party the terms and provisions of this Agreement without the other Party’s prior
written consent, except as required by law or by any regulatory, state, or
federal government authority (including any court). Confidential disclosure is
permitted, without written permission, to the following: consultants, attorneys,
advisors and affiliated companies having common ownership with a Party (e.g. a
parent or subsidiary company).

 

Article VI – PRIOR AGREEMENTS

 

When this Agreement takes effect, it supersedes, cancels and terminates the
following agreement(s):

 

- None -

 

Article VII – REGULATORY REQUIREMENTS

 

The Customer shall not knowingly take any action which would subject the Utility
to the jurisdiction of the Federal Energy Regulatory Commission, the Department
of Energy, or any successor governmental agency. Any such action shall be cause
for immediate termination of this Agreement.

 

Should the Federal Energy Regulatory Commission, the Arizona Corporation
Commission or any other regulatory or successor governmental agency having
jurisdiction, impose by rule, order or regulation any terms or conditions upon
this Agreement which are not mutually satisfactory to the Parties, then either
Party upon the issuance of such rule, order or regulation, and by written
notification to the other Party, may terminate this Agreement upon the effective
date of such rule, order, or regulation. Notwithstanding this right to
terminate, in the event either Party becomes aware of governmental action, or
the threat of governmental action, which could trigger rights under this Article
VII, such Party shall notify the other of the action or threatened action and
the Parties thereafter shall engage in good faith efforts, for a period not to
exceed sixty (60) days, to negotiate additional terms to address the
circumstances that are the subject of the rule, order, or regulation prior to
exercising any termination rights under this Agreement.

 

Article VIII – SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns. No assignment or transfer by
Customer shall be made without prior written approval of the Utility. Such
approval shall not be unreasonably withheld. As between the Parties hereto, such
assignment shall become effective on the first day of the month following
written notice that such assignment has been approved by Utility, unless
otherwise indicated by Utility in said written approval.

 



 - 3 - 

 

 

Article IX – RELATIONSHIP OF THE PARTIES

 

Nothing in this Agreement shall be construed to create any partnership, joint
venture, employment relationship, franchise, or agency as between the Parties.
The relationship of the Parties hereunder shall be that of independent parties.
Neither Party is intended to have, nor shall it be represented to any other
person, that it has any power, right or authority to bind the other Party, or to
assume or create any obligation or responsibility, express or implied, on behalf
of the other Party, except as expressly required or authorized by this
Agreement, or as otherwise permitted in writing.

 

Nothing in this Agreement, express or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any persons other than the
Parties to the Agreement and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to the Agreement, nor shall any
provision give any third person the right of subrogation or action over any
Party to the Agreement.

 

Article X – AUTHORITY TO EXECUTE; MODIFICATIONS

 

The Parties represent and warrant that the person(s) executing the Agreement has
the right, power, and authority to bind its company to the terms and conditions
of this Agreement. Modifications or changes to this Agreement must be in writing
and signed by both Parties.

 

Article XI – SEVERABILITY

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner so as to be effective and valid under applicable law. If any provision of
this Agreement shall be deemed to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity. Such prohibition or invalidity shall not invalidate the remainder of
the provision or the other provisions of this Agreement.

 

Article XII – CUMULATIVE RIGHTS; NO WAIVER OF RIGHTS

 

Each and every right granted to a Party or allowed by law or equity shall be
cumulative and not exclusive. No failure to exercise, or a delay in exercising
any right, will operate as a waiver thereof, nor will any single or partial
excuse of any right by a Party preclude any other or future exercise thereof or
the exercise of any other right.

 

Article XIII – GOVERNING LAW

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Arizona, without consideration of its choice of law
provisions.

 

Article XIV – HEADINGS; ENTIRE AGREEMENT

 

The headings appearing at the commencement of each article of this Agreement are
descriptive only and for convenience, and shall not define, limit, or describe
the scope or intent of this Agreement, nor in any way affect this Agreement.
This Agreement and the attached exhibit constitute the entire agreement and
understanding of the Parties with respect to the subject matter of this
Agreement. The Agreement supersedes all prior agreements and understandings,
oral or written, between the Parties regarding the subject matter contained
herein. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 



 - 4 - 

 

 

The signatures of the duly authorized representatives of the Parties below
represent the mutual acceptance of this Agreement.

 

SOUTHWEST GAS CORPORATION

“Utility”

 

ENVIRONMENTAL ALTERNATIVE FUELS, LLC

“Customer”

 

By:

/s/ Randy Gabe

  By:

/s/ Theril Lund

Title:

Vice President Gas Resources

  Title: CFO Date: 10/2/2014   Date: 9/29/2014

 

 

 

- 5 -



 

 